Undercofler, Presiding Justice.
Appellant was convicted of rape and kidnapping. He was sentenced to four-year terms on each count to run concurrently. He appeals, citing error by the trial court in failing to allow counsel to approach the bench upon request, and in failing to charge that the consent of the victim would create an affirmative defense for the appellant which the state had to disprove beyond a reasonable doubt. We find no merit to these enumerations of error.

Judgment affirmed.


All the Justices concur, except Ingram, J., who concurs in the judgment only.

Submitted October 8, 1976
Decided November 3, 1976.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, for appellee.